Defendant appeals from an order • of the County Court, Kings County, denying his motion for resentence. Appeal dismissed. The order is not appealable. (People v. Dietz, 294 N. Y. 739.) Appellant’s remedy is by habeas corpus. (People ex rel. Taras v. Kirby, 266 App. Div. 872; People v. Taras, 269 App. Div. 694.) Habeas corpus is a civil proceeding and appeals may be taken from the order in such a proceeding as provided in the Civil Practice Act. (People v. Gersewitz, 294 N, Y. 163.) Close, P. J., Hagarty, Johnston, Lewis and Aldrich, JJ., concur,